DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transmitting unit, a controlling unit, and a receiving unit in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the carrier based SRS switching" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to replace “SRS” with “sounding reference signal (SRS)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (2018/0102817) in view of Kwak et al (2021/0152302).
Regarding claim 1, Park discloses a user equipment (see UE in figure 18) comprising: a transmitting unit that transmits channel state information and/or reference signal to a radio base station by using predetermined radio resources by Semi-Persistent transmission method (see the Semi-Persistent Scheduling (SPS) configuration  in paragraph 0290 and channel state information in paragraphs in paragraphs 0011 and sounding reference signal in paragraph 0156); and a controlling unit that deactivates transmission performed by the transmitting unit when a time alignment timer of an uplink transmission expires (see deactivation and expire in paragraphs 0155, 0158; and a time alignment in paragraphs 0155, 0163). Park doesn't specifically disclose the retaining of the radio resources. However, Kwak discloses this feature (see the plurality of CSI-RS resources include at least one of periodic CSI-RS resources, semi-persistent CSI-RS resources, and aperiodic CSI-RS resources in paragraph 0008 and figure 8 where in 860, S-CSI-RS is deactivated by DCI while CSI-RS (880) is deactivated sometime after the S-CSI RS deactivation (860). In other words, resources for CSI-RS are retained). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 2, Park discloses wherein the controlling unit activates the transmission performed by the transmitting unit when the time alignment timer is restarted (see the UE restarts a timer in paragraph 0156).
Regarding claim 3, Park discloses wherein the controlling unit performs different control in a control to be performed when the time alignment timer for the channel state information expires and a control to be performed when the time alignment timer for the reference signal expires (see the second control information is configured to be the same as each other or different from each other for each CSI process in paragraph 0020 of Park and the eNB dynamically activates all or some of the semi-persistent CSI-RS resources, which are configured through RRC, through additional MAC CE signaling. Thereafter, the eNB may activate or deactivate reception of the semi-persistent CSI-RSs by the UE through the DC in paragraph 0105 of Kwak).
Regarding claim 5, claim 5 claims a base station that is in communication with a UE claimed in claim 1. Claim 5 is, therefore, subject to the same rejection.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472